DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170 and 172.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 20090100562 A1).

As to claim 1, Liang discloses a cleaning glove for wear by a user (rubber heatproof mitten, capable of being used to clean, for example, hot surfaces or with hot materials), the cleaning glove comprising: a body extending between a proximal end and a distal end (see annotated fig 1 below), the body defining an interior cavity and an opening (figs 3 and 4), the opening being positioned at the proximal end and communicating with the interior cavity (figs 3 and 4), the body having a hand portion positioned at the distal end (see annotated fig 1 below), an arm portion positioned at the proximal end (see annotated fig 1 below), and a wrist portion positioned between the hand portion and the arm portion (see annotated fig 1 below), the opening being configured to receive therethrough a hand of a user (fig 4), and the interior cavity being configured to receive therein the hand of the user such that the hand is positioned within the hand portion of the body (fig 4); a plurality of protrusions extending outwardly from the hand portion (see annotated fig 1 below); and a cuff positioned about the arm 

As to claim 2, Liang discloses the cleaning glove of claim 1, further comprising an annular ridge (see annotated fig 1 below), positioned between the cuff and the distal end (see annotated fig 1 below), extending about the exterior of the body (see annotated fig 1 below), the annular ridge being configured to deflect liquid flowing toward the proximal end outwardly from the exterior of the body (capable of deflecting liquid by acting as a physical barrier).  

As to claim 3, Liang discloses the cleaning glove of claim 2, further comprising an elongated recess (see annotated fig 1 below), positioned between the annular ridge and the distal end (see annotated fig 1 below), extending about the exterior of the body (see annotated fig 1 below), 12MQR: 80902-1070 the elongated recess being configured to enhance flexibility of the body about the elongated recess (“wave section (14) is designed for improving flexibility of the bag,” pp 0020).  

As to claim 4, Liang discloses the cleaning glove of claim 3, wherein: the elongated recess is a first elongated recess (see annotated fig 1 below); and the 

As to claim 5, Liang discloses the cleaning glove of claim 3, wherein the elongated recess is positioned between the annular ridge and the plurality of protrusions (see annotated fig 1 below).  

As to claim 6, Liang discloses the cleaning glove of claim 3, wherein: the annular ridge is a first annular ridge (see annotated fig 1 below); and the cleaning glove further comprises a second annular ridge (see annotated fig 1 below), positioned between the first annular ridge and the distal end (see annotated fig 1 below), extending about the exterior of the body (see annotated fig 1 below).  

As to claim 7, Liang discloses the cleaning glove of claim 6, wherein the second annular ridge is positioned between the first annular ridge and the plurality of protrusions (see annotated fig 1 below).  

As to claim 8, Liang discloses the cleaning glove of claim 7, wherein the second annular ridge is positioned between the first annular ridge and the elongated recess (see annotated fig 1 below).  



As to claim 10, Liang discloses the cleaning glove of claim 3, wherein the plurality of protrusions has a first set of protrusions of a first shape (see annotated fig 1 below) and a second set of protrusions of a second shape different than the first shape (outer rib 13 or connecting ribs 174, see fig 2).  

As to claim 11, Liang discloses the cleaning glove of claim 3, wherein: the plurality of protrusions has a first set of protrusions extending a first distance from the exterior of the body (see annotated fig 1 below) and a second set of protrusions extending a second distance from the exterior of the body (outer rib 13 or connecting ribs 174, see fig 2); and the first distance is different than the second distance (fig 2).  

As to claim 13, Liang discloses the cleaning glove of claim 1, further comprising a hand-engagement feature positioned within the interior cavity configured to position the hand of the user within the interior cavity (top ribs 18, see pp 0022).  

As to claim 16, Liang discloses the cleaning glove of claim 1, further comprising a finger-engagement feature positioned within the interior cavity (spaces between top ribs 18), the finger-engagement feature defining a finger slot configured to receive a finger of the user (spaces between top ribs 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20090100562 A1) as applied to claim 1 above, and further in view of Madigan (US 8898815 B1).

As to claim 12, Liang does not disclose the cleaning glove of claim 1, wherein: the cuff has a flange and a wall segment; the flange is annular in shape and extends outwardly from an exterior surface of the body; and the wall segment extends outwardly from the flange and toward the distal end.  
Madigan teaches a similar cleaning glove (glove system with scrubber, title) including the cuff has a flange and a wall segment (rigid glove cuff having a cylindrical cuff wall and an outer cuff wall… a direction reversing transition, see abstract, either of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cuff of Liang with the flange and wall segment taught by Madigan, for the purpose of prohibiting an aqueous solution used with the glove from running down an elevated arm onto a body of a user (Madigan abstract). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20090100562 A1).

As to claim 14, Liang does not disclose the cleaning glove of claim 13, wherein the hand-engagement feature is formed by a thickened portion of the body.  
The rib that comprises Liang’s hand-engagement feature is either integrally formed (e.g., a thickened portion of the body), or separately attached to the body.  With there being only two choices, one of ordinary skill would find either choice to be a matter of obviousness, depending on the intended end use or method of manufacturing or desired properties of the glove.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the hand-engagement feature/ rib of Liang as a thickened portion of the body, for the purpose of providing a hand-engagement feature/ rib that is integrally and seamlessly formed with the body.

As to claim 15, Liang as modified discloses the cleaning glove of claim 14, wherein: the hand-engagement feature is a first hand-engagement feature (one of top ribs 18 as shown in fig 3); the cleaning glove further comprises a second hand-engagement feature (the other of top ribs 18 as shown in fig 3); and the first hand-engagement feature and the second hand-engagement feature are disposed on opposing interior sides of the body (fig 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Similar gloves having protrusions, annular ribs, and elongated recesses are cited on the attached PTO-892.


    PNG
    media_image1.png
    928
    540
    media_image1.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732